DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 12 November 2019, 22 May 2020 and 29 March 2021 have been considered.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-20, drawn to a marker comprising a plasmid with at least one gene encoding enzymes in an isopentenyl diphosphate or dimethylallyl diphosphate synthetic pathway, and an organism transformed with the plasmid.
Group II, claim(s) 21-32 and 35, drawn to method of transforming an organism.
Group III, claim(s) 33 and 34, drawn to a method of producing a target product by culturing an organism.
Applicant’s election without traverse of Group II, Claims 21-32 and 35, in the reply filed on 14 June 2021 is acknowledged.


Claim Objections
Claims 21, 23, 25 and 32 are objected to because of the following informalities:
Claim 21 should be revised to recite “… attenuating or deleting at least one of the genes encoding enzymes in an isopentenyl diphosphate or dimethylallyl diphosphate synthetic pathway of an organism to be transformed; preparing a recombinant plasmid into which [[the]] at least one of the genes encoding the enzymes …”
Claim 23 should be revised to recite “… wherein the transformation comprises culturing the organism…”
Claim 25 should be revised to recite “… wherein the at least one of the genes encoding the enzymes …”
Claim 32 should be revised to recite “… and the preparing comprises preparing two plasmids …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 29 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is indefinite since one cannot ascertain if all of the recited genes must be present.  This issue can be overcome by revising the last line of the claim to recite “… mevalonate-5-diphosphate decarboxylase [[and]] or isopentenyl pyrophosphate (IPP) isomerase.”
Claim 35 is indefinite since one cannot ascertain if all of the recited genes must be present.  This issue can be overcome by revising the last line of the claim to recite “… 4-hydroxy-3-methyl-2-butenyl diphosphate (HMBPP) synthase, or HMBPP reductase.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2006-0040494 (see the IDS filed 12 November 2019) in view of et al. Renninger et al. (US Publication No. 2008/02754523).

KR 10-2006-0040494 describes a method for screening a substance capable of inhibiting either or both of the mevalonate (MVA) pathway and/or the methylerythritoL 4-phosphate (MEP) pathway using a transformed host cell (abstract).  The host cell is modified such that at least one gene of the MEP pathway is inactivated and DNA encoding all genes of the MVP pathway are introduced into the host cell (page 8 under “Structure & Operation of the Invention”).  The substance to be screened can then be applied to the modified host cell and a control cell with an intact MEP pathway to discern if the test substance inhibits one or both of the MVA and MEP pathways. Genes encoding the enzymes of the MVA pathway can be introduced into the host cell via a plasmid (page 10).  Genes of the MEP pathway which can be inactivated include those encoding DXP synthase, DXP reductoisomerase, CDP-methyl-d-erythritol-4-phosphate kinase, HMBPP synthase and HMBPP reductase (page 9).  Genes of the MVA pathway which can be introduced into the cell include those encoding HMG-CoA synthase, HMG-CoA reductase, mevalonate kinase, phosphomevalonate kinase, mevalonate diphosphate decarboxylase, acetoacetyl-CoA thiolase and isopentenyl diphosphate isomerase (page 9).
KR 10-2006-0040494 does not describe transforming an organism with a gene encoding an enzyme in a target product synthetic pathway synthesizing a target product other than isopentenyl diphosphate or dimethylallyl diphosphate.
Renninger et al. describe genetically modified host cells for producing isoprenoids (abstract).  The host cells comprise enzymes of the MVA or MEP pathway (paragraphs [0066]-
It would have been obvious to one of ordinary skill in the art to have included genes encoding enzymes of an isoprenoid pathway, as described by Renninger et al., in the host cells of KR 10-2006-0040494 because the production of isoprenoids by KR 10-2006-0040494 cells would provide an effective and convenient manner of monitoring the effect of test substances on the cells with MVA or MEP pathways.  Renninger et al. also teach that more than two plasmids can be used to introduce desired genes and that there are known selectable markers which do not require the use of antibiotics.
It would have been further obvious to one of ordinary skill in the art to have constructed an alternative host cell in which at least one gene of the MVA pathway is inactivated and genes of the MEP pathway are introduced because: (1) KR 10-2006-0040494 teaches that there are numerous cells such as eukaryotes, plant cells, and some bacteria which contain an MVA pathway but not a MEP pathway (pages 5-6) and, therefore, these cells would provide an alternate host cell for use as described by KR 10-2006-0040494 in order to identify potential inhibitory substances wherein at least one gene of the MVA pathway is inactivated and genes of the MEP pathway, as described by Renninger et al., are introduced into the host cell thereby providing test and control cells with alternate arrangements of added and inactivated enzymes of the MEP and MVA pathways, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2020/0199602 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652